 

 
*Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
Amendment No. 1 to OTT License Agreement Number L-086-2000/0
 
This is the First Amendment to the OTT License Agreement Number L-086-2000/0
dated May 21, 2004 by and between the United States Public Health Service as
represented by the Office of Technology Transfer, National Institutes of Health
having offices at 6011 Executive Boulevard, Suite 325, Rockville, MD 20852-3804
(“PHS”) and Targeted Genetics Corporation (“TGC”), a corporation of Washington
having a principal place of business at 1100 Olive Way, Suite 100, Seattle, WA
98101(hereinafter, First Amendment).
 
WHEREAS, the parties would like to amend the License Agreement having OTT
License Agreement Number L-086-2000/0 (hereinafter, “License Agreement”) in
connection with the development and commercialization of HIV vaccine
Licensed Products by the International Aids Vaccine Initiative (“IAVI”), in
collaboration with Licensee, for use and sale in the Developing World.
 
WHEREAS, the parties are also amending the License Agreement to improve the
administration of the License Agreement.
 
In consideration of the value of the availability of vaccines in the Developing
World to accomplishing the public health mission of the National Institutes of
Health the parties agree to amend the License Agreement as follows:
 
1.
The Recitations on the Cover Page of the “Agreement” are amended to add a
Reference to Appendix G - Royalty Payment Options which is also being added by
this First Amendment The amended text of the recitations reads as follows:

 
This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page,
Appendix A (List of Patent(s) and/or Patent Application(s)),
Appendix B (Fields of Use and Territory), Appendix C (Royalties),
Appendix D (Modifications), Appendix E (Benchmarks),
Appendix F (Commercial Development Plan) and Appendix G (Royalty Payment
Options). The Parties to this Agreement are:
 

 
1)
The National Institutes of Health (“NIH”), the Centers for Disease Control and
Prevention (“CDC”), or the Food and Drug Administration (“FDA”), hereinafter
singly or collectively referred to as “PHS”, agencies of the United States
Public Health Service within the Department of Health and Human Services
(“DHHS”); and

 

 
2)
The person, corporation, or institution identified above and/or on the
Signature Page, having offices at the address indicated on the Signature Page,
and its Affiliates as defined in Appendix D, Paragraph 2.14, hereinafter
referred to as “Licensee”.

 
 
Page 1 of 8

--------------------------------------------------------------------------------


 
2.
Appendix C, Section C Earned Royalties is amended to read as follows:

 

 
C.
Earned Royalty(ies) pursuant to Paragraph 6.03, as amended and set forth in
Appendix D, of this Agreement:

 
Licensee agrees to pay to PHS, according to schedule as set forth in
Paragraph 9.04 of this Agreement, an Earned Royalty amount calculated on the
basis of Net Sales according to percentage set forth below:
 

 
1.
[*] Percent ([*]%) of Net Sales of Licensee and its sublicensees of all
Licensed Products manufactured and sold in the Licensed Territory.

 
Notwithstanding the foregoing, Licensee shall be entitled to a
One Percent (1.0%) credit against the earned royalty rate set forth in
Paragraph C.1. above for each percent of royalty in excess of [*] Percent ([*]%)
Licensee must pay to other unaffiliated licensors for the manufacture and sale
of Licensed Products. Said reduction, however, shall not reduce the earned
royalty rate for Licensed Products below [*] provided for in Paragraph C.1.
above.
 
Notwithstanding the foregoing, Earned Royalty(ies) will be waived by PHS related
to sales of any HIV vaccine Licensed Products in the Developing World, for use
in the Developing World, which have been specifically developed through a
collaboration between the Licensee and the International AIDS Vaccine Initiative
(IAVI), an IRS certified 501(c)3 tax exempt organization, with principal offices
at 110 William Street, Floor 27, New York, NY 10038-3001. Should Licensee
receive any sales royalty from sales of Licensed Products by IAVI or its
designee in the Developing World, TGC and PHS shall mutually agree on
compensation from Licensee to PHS.
 
Any other Licensed Product which is not the direct result of the above-mentioned
collaboration and is not intended solely for use and sale in the
Developing World will be subject to all applicable Earned Royalty obligations.
 
First Amendment Continues on Next Page
 
*Confidential Treatment Requested.
Page 2 of 8

--------------------------------------------------------------------------------


 
3.
Appendix C, Section D shall be amended to read as follows.

 

 
D.
Benchmark Royalty(ies) pursuant to Paragraph 6.04, as amended and set forth in
Appendix D, of this Agreement:

 
Licensee agrees to pay to PHS Benchmark Royalties in the amounts set forth
herein:
 
Benchmark
Benchmark Royalty
For each [*] up to a total of [*], at the time of [*] of a [*] or equivalent
clinical trial for a particular [*]
[*]
For each [*], up to a total of [*], at the time of [*] of a [*] or equivalent
clinical trial for a particular [*]
[*]
For each [*], up to a total of [*], at the time of [*] for a particular [*]
[*]

 
Each Benchmark Royalty payment as set forth herein is due to PHS upon Licensee,
its sublicensees, or other Person, as set forth in Appendix D, Paragraph 2.14 of
this Agreement, acting by or on behalf of Licensee, achieving the Benchmark and
is payable to PHS within thirty (30) days thereof or in the event that a
sublicensee achieves the benchmark and sublicensee is responsible for making a
benchmark/milestone payment to Licensee upon achieving the benchmark/milestone
the Benchmark Royalty is payable to PHS by Licensee within thirty (30) days of
receipt by Licensee from sublicensee of the benchmark/milestone payment due from
sublicensee.
 
Notwithstanding the foregoing, Benchmark Royalty(ies) will be waived by PHS, as
set forth in Appendix D, Paragraph 2.14 of this Agreement if and only if the
Benchmark is achieved during the course of development of an HIV vaccine
Licensed Product which is specific for use and sale in the Developing World and
is the direct result of a collaboration between the Licensee and IAVI.
 
Any other Licensed Product which is not the direct result of the above-mentioned
collaboration and is not intended solely for use and sale in the developing
world will be subject to all applicable Benchmark Royalties.
 
4.
Appendix D - Modifications is amended to add the following Paragraph 2.18 to
Article 2 - Definitions:

 

 
2.18.
“Developing World” means those countries defined from time to time by the World
Bank as having “low-income economies” or “middle-income economies” (whether
lower-middle or upper-middle).

 
*Confidential Treatment Requested.
Page 3 of 8

--------------------------------------------------------------------------------


 
5.
Appendix D - Modifications is changed to amend Paragraph 9.06 to reflect that
Appendix G has been added to the Agreement. Paragraph 9.06 as amended reads as
follows:

 

 
9.06
Royalties due under Article 6 shall be paid in U.S. dollars and payment options
are listed in Appendix G. For conversion of foreign currency to U.S. dollars,
the conversion rate shall be the average New York foreign exchange rate quoted
in The Wall Street Journal for the previous thirty (30) trading days prior to
the date the payment is due. All checks and bank drafts shall be drawn on
United States banks and shall be payable, as appropriate, to “NIH/Patent
Licensing”. Any loss of exchange, value, taxes, or other expenses incurred in
the transfer or conversion to U.S. dollars shall be paid entirely by Licensee.
The royalty report required by Paragraph 9.04 of this Agreement shall accompany
each such payment, and a copy of such report shall also be mailed to PHS at its
address for Agreement Notices indicated on the Signature Page of this
First Amendment.

 
First Amendment Continues on Next Page
 
Page 4 of 8

--------------------------------------------------------------------------------



6.
Appendix G - Royalty Payment Information is added to the Agreement in order to
facilitate the administration of the Agreement in the future. New Appendix G
reads as follows:

 
APPENDIX G - ROYALTY PAYMENT OPTIONS
 
NIH/PHS License Agreements
 
*In order to process payment via Electronic Funds Transfer sender MUST supply
the following information:
 
Procedure for Transfer of Electronic Funds to NIH for Royalty Payments
 
Bank Name: Federal Reserve Bank
 
[*]
TREAS NYC
[*]
OBI=Licensee Name and OTT Reference Number
Dollar Amount Wired=$$
 
NOTE: Only U.S. banks can wire directly to the Federal Reserve Bank. Foreign
banks cannot wire directly to the Federal Reserve Bank, but must go through an
intermediary U.S. bank. Foreign banks may send the wire transfer to the U.S.
bank of their choice, who, in turn forwards the wire transfer to the Federal
Reserve Bank.
 
Mailing Address for Royalty Payments:
 
National Institutes of Health
P.O. Box 360120
Pittsburgh, PA 15251-6120 USA
 
Overnight Mail for Royalty Payments only
 
National Institutes of Health
360120
Mellon Client Service Center
Room 670
500 Ross Street
Pittsburgh, PA 15262-0001
 
(412) 234-4381 (Customer Service)
 
Please make checks payable to: NIH/Patent Licensing
 
The OTT Reference Number MUST appear on checks, reports and correspondence
 
*Confidential Treatment Requested.
Page 5 of 8

--------------------------------------------------------------------------------


 
6.
This First Amendment is effective on the date on which the last party executes
this First Amendment.

 
7.
Unless expressly modified by this First Amendment the terms and conditions of
the License Agreement are incorporated in their entirety into the terms and
conditions of this First Amendment and this First Amendment together with the
License Agreement constitute the entire agreement between the parties and all
prior negotiations, representations, agreements, and understandings are merged
into, extinguished by, and completely expressed by this First Amendment.

 
SIGNATURES BEGIN ON NEXT PAGE
 
Page 6 of 8

--------------------------------------------------------------------------------


 
SIGNATURE PAGE
 
For PHS:
 

/s/ Steven M. Ferguson    8/14/06 
Steven M. Ferguson, MBA 
Director, Division of Technology Development and Transfer
Office of Technology Transfer
National Institutes of Health
  Date      
Mailing Address for Agreement Notices:
Chief, Monitoring and Enforcement Branch
Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.
   

 
For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate):
 
By:
Targeted Genetics Corporation
Licensee
 

/s/ B.G. Susan Robinson     08-18-06 
Signature of Authorized Official 
  Date      
B.G. Susan Robinson 
    Printed Name           VP, Business Development      Title    

 
I.
Official and Mailing Address for Agreement Notices:

 
Targeted Genetics Corporation
1100 Olive Way, Suite 100
Seattle, WA 98101
 
Page 7 of 8

--------------------------------------------------------------------------------


 
II.
Official and Mailing Address for Financial Notices (Licensee’s contact person
for royalty payments)

 

  Susan Robinson   
 
Name        
 
Vice President, Business Development      Title           Mailing Address:      
   
1100 Olive Way, Suite 100
         
Seattle, WA 98101 
                         

 

Email Address:  susan.robinson@targen.com          Phone:  206-521-7330         
Fax:   206-512-4782  

 
 
Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).
 
Page 8 of 8

--------------------------------------------------------------------------------


 